Citation Nr: 1615694	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-12 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to November 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the VA Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Bilateral hearing loss is related to the Veteran's military service.

2.  Tinnitus is related to the Veteran's military service.

3.  Diabetes mellitus, type II, was not present during the Veteran's service, was not manifest within one year of discharge from service, and did not develop as a result of any incident during service, to include as due to herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  Diabetes mellitus, type II, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of sensorineural hearing loss and diabetes mellitus, type II, service connection is granted if such diseases are manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Bilateral Hearing Loss and Tinnitus

The Veteran claims that his current bilateral hearing loss and tinnitus are due to noise exposure during his military service.  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment record show no complaints or treatment for bilateral hearing loss and tinnitus.  His October 1968 separation examination revealed clinically normal ears and hearing acuity of 15/15 on whispered voice testing.  His DD 214 shows that his military occupational specialty was that of a radio operator, while his military personnel records show a military occupation specialty of an armor crewman.  At a hearing before the Board in February 2016, the Veteran testified about in-service noise exposure from gunner's school, gun duty, and ship maintenance using equipment such as pneumatic hammers.  Accordingly, the Board finds was exposed to noise while in service. 

The Veteran was afforded a VA examination in March 2009.  He reported acoustic trauma in service and working primarily in law enforcement for over 30 years after service.  He denied any occupational or recreational noise exposure.  The Veteran reported having tinnitus for "years" but did not really notice it until at a military reunion and was asked about it.  Examination revealed a right ear hearing loss disability as defined by VA, but not a left ear hearing loss disability.  38 C.F.R. § 3.385.  In an addendum to the examination provided that same month, the examiner noted that there were no audiograms available from review from the Veteran's period of active service.  The examiner noted that whisper tests were completed on all physicals as 15/15.  The examiner also noted that there were no reports of tinnitus or hearing difficulty/loss in the service treatment records.  The examiner opined that without any audiograms to review from the Veteran's service treatment records and the fact that he separated from military service over 40 years ago, it would be purely speculative to render an opinion regarding the Veteran's claim for service connection for bilateral hearing loss, as the configuration of his hearing loss could also be attributable to the aging process (presbycusis) or potential noise exposure as a law enforcement officer for 30 years.  The examiner further opined that regarding the claim for tinnitus, as there was no report of tinnitus in the service treatment records and the Veteran was unable to delineate any incident of onset or specific timeframe of onset of tinnitus, the reported tinnitus was "less likely as not" the result of the Veteran's military noise exposure.

The Veteran submitted a private opinion from R. B., M.D. dated in August 2009.  Dr. R. B. reported the Veteran's in-service noise exposure and that the Veteran did not have ear protection in service.  Dr. R.B. noted that the Veteran continued to have hearing problems with tinnitus since 1967 and that he did not seek medical attention at that time.  Dr. R. B. opined that after review of the Veteran's service medical record, history, and physical examination, and in light of the Veteran's straight forward and non-embellished presentation, his hearing loss and tinnitus were "caused by a direct result" of his military service.  

An addendum opinion from the March 2009 examiner addressing the opinion from Dr. R. B. was obtained in April 2010.  The examiner noted that Dr. R. B. failed to mention that on annual examination in 1967 and at separation, no mention of hearing loss or tinnitus was reported.  They opined that Dr. R. B.'s opinion that the Veteran's hearing loss and tinnitus "was caused by a direct result of his military service" was anecdotal and should be disregarded.  The examiner noted that Dr. R. B. did not account for: 1) the fact that no hearing loss or tinnitus was reported in service, 2) that no audiograms were available for him for review other than the one completed at the Dallas VA in 2009, 40 years after separation, 3) the effects of the aging process, or 4) the possible effects of unreported occupational or recreational noise exposure over the past 40 years since military separation.  The examiner opined that Dr. R. B.'s opinion regarding the claim for hearing loss was speculative.  The examiner reiterated that they could not resolve that issue without resorting to mere speculation for hearing loss with the evidence they had to review.  The examiner further noted that at the examination, the Veteran unable to identify how long tinnitus had been present for him or any incident of onset.  He did not relate onset of tinnitus to have occurred while on active duty at that examination.  The examiner opined that as no report of tinnitus was found in the service treatment records and the Veteran could not relate any incident of onset which would have been encompassed by his two years in military service, his claimed tinnitus was "less likely as not" the result of his military noise exposure.

In May 2010, the Veteran submitted a private opinion from an audiologist dated in April 2010.  The audiologist reported the Veteran's in-service noise exposure and that his activities as a gun loader and while using pneumatic chipping hammers occurred almost daily and without using hearing protection.  They noted that the Veteran reported that on several occasions, he would be "deaf" and have severe tinnitus for an hour or more after loud noise exposure.  They opined that the configuration of the Veteran's hearing loss was consistent with the reported history of noise exposure, and as a result of noise exposure, the presence of constant tinnitus.  They also noted that the whisper test at discharge would only address the Veteran's ability to hear soft speech, and would not have assessed the presence of high frequency hearing loss and accompanying tinnitus.  They also noted that there was no mention in the Veteran's records that he was questioned concerning the presence of tinnitus or that he denied having tinnitus.  An accompanying audiogram showed a bilateral hearing loss disability as defined by VA.  38 C.F.R. § 3.385.

The audiologist noted that the VA examiner opined that the etiology of the Veteran's tinnitus and high frequency hearing loss would have required speculation.  The audiologist opined that, however, without use of ear protection while exposed to loud noise in the military, without written denial at time of discharge that the tinnitus existed, and without a pure-tone audiogram at time of discharge, those factors could not be dismissed.  The audiologist reported that determining that loud noise exposure caused hearing loss or tinnitus always required speculation and a review of medical history.  The audiologist further noted that when the patient reported exposure to very loud noise without the use of ear protection, then there was no way to deny that it could be a contributing factor to high frequency hearing loss and the presence of tinnitus.  The audiologist noted that the Veteran's history also included 30 years of occupation in law enforcement.  They reported that exposure to gunfire was limited to only the firing range and one incident while pursuing a suspect.  They also noted that the Veteran reported that he used ear protection when shooting on the firing range and that he did not have ear protection during his military service.  The audiologist concluded that, considering all those factors, the preponderance of evidence was that the Veteran, while exposed to loud noise in the military service without use of ear protection, experienced high frequency hearing loss with damage to his cochlear hair cells that could have contributed to his tinnitus.

At his hearing before the Board in February 2016, the Veteran testified that he had hearing loss and tinnitus since service.  

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  The evidence shows that the Veteran currently has a bilateral hearing loss disability as defined by VA, as well as tinnitus.  It also shows that the Veteran was exposed to loud noise in service.  

The Veteran's testified that he experienced symptoms of hearing loss and tinnitus in service and since his service discharge.  The Board finds the Veteran's statement to be competent and credible evidence.  In finding the Veteran credible, the Board acknowledges that the Veteran did not specify the onset of bilateral hearing loss and tinnitus as occurring in service to the VA examiner.  However, the Veteran did not affirmatively deny the onset as being in service.  Rather, he reported having tinnitus for "years."  In this case, the Veteran's failure to report the onset as during service to the VA examiner is not sufficient to contradict his statements at both his hearing before the Board and his private physician and audiologist.  Additionally, the opinion from the private audiologist discussed the Veteran's service treatment records, pertinent history to include his post-service occupation, and provided a well-reasoned rationale relating the Veteran's bilateral hearing loss and tinnitus to his noise exposure in service.  As such, the Board accords this opinion great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  

With regard to the Veteran's hearing loss, the VA examiner was unable to provide an opinion as to whether the Veteran's current hearing loss was related to his military service without resorting to speculation.  Moreover, with regard to the Veteran's tinnitus, the VA examiner interpreted the Veteran's statements that he had tinnitus for "years," as meaning that it did not begin in service.  However, the Veteran testified before the Board that he experienced tinnitus in service and thereafter.  Moreover, the private audiologist found that regardless of when the tinnitus began, the damage to the Veteran's ears in service due to noise exposure could have contributed to his tinnitus.  Accordingly, the Board affords the VA examiner's opinions limited probative value.

Thus, after considering all of the probative evidence of record, the Board concludes that a finding of service connection for bilateral hearing loss and tinnitus is warranted.

Diabetes Mellitus, Type II

A veteran presumed to have been exposed to herbicides if he served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (2015); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the inland waterways of Vietnam and excludes veterans who served aboard ships operating in Vietnam's offshore waters unless the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2014).  Service in the Republic of Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA has also compiled a list of Navy and Coast Guard ships, including "blue water" ships that were associated with service in Vietnam and exposure to herbicide agents. 

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The diseases for which service connection may be presumed to be due to an association with herbicide agents include diabetes mellitus, type II.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's service treatment records show no treatment or diagnosis of diabetes mellitus, type II.  His October 1968 separation examination revealed a clinically normal endocrine system and the urinalysis was negative for both albumin and sugar.  There is no indication in the Veteran's service treatment records of any event, injury or disease to his endocrine system in service.  

The Veteran's service personnel records show that he was stationed on board the U.S.S. Arlington.  An April 2007 report from the National Personnel Records Center (NPRC) shows that that ship sailed in the official waters of the Republic of Vietnam during the Veteran's service, but the record did not indicate whether the Veteran ever set foot in Vietnam.  At no time during this appeal has the Veteran reported setting foot in Vietnam.

In a February 2013 statement, as well as at his hearing, the Veteran reported that barrels of Agent Orange were stored on the U.S.S. Arlington.  He testified that they were off loaded in Cam Ranh Bay.  The Veteran submitted several lay statements received in February 2013 all showing that barrels of Agent Orange were stored on the U.S.S. Arlington and that supplies from Vietnam were loaded onto the ship.  One of the statements shows that their drinking water was contaminated.  

In June 2013, the NPRC reported that there were no records of exposure to herbicides.  An August 2013 memorandum shows that there was insufficient information to send to the Joint Services Records Research Center or the National Archives and Records Administration to verify the Veteran's service in the Republic of Vietnam or Agent Orange exposure during military service.

In February 2016, the Veteran submitted an article showing that service connection for disabilities associated with herbicide exposure had been granted to two veterans.  38 C.F.R. § 20.1304(c) (2015).  This article shows that in those cases, the veterans were exposed to barrels of herbicide in Subic Bay, Philippines.  

The Veteran testified that diabetes mellitus, type II was diagnosed in 1998.  Post-service medical records confirm a current diagnosis of diabetes mellitus, type II, dating at least back to 2000.    

Based on a review of the evidence, the Board concludes that service connection for diabetes mellitus, type II is not warranted.  Although the evidence shows that the Veteran currently has diabetes mellitus, type II, it does not show that it is related to his military service.

Initially, the Board finds that presumed exposure to herbicides in service has not been shown.  The Veteran has not reported having ever set foot in Vietnam, and his personnel records do not show that he was ever in Vietnam.  As discussed above, the NPRC confirmed that the U.S.S. Arlington was in the official waters of Vietnam.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).  The NPRC reported that there were no records of exposure to herbicides and that record did not indicate whether the Veteran ever set foot in Vietnam.  Indeed, the Veteran has not reported setting foot into Vietnam.  

Exposure to herbicides is established on a presumptive basis if the evidence shows that the ship (1) operated primarily on the inland waterways of the RVN, such as river patrol boats, (2) operated temporarily on the inland waterways of the RVN, (3) docked to a pier or shore of the RVN and the claimant provides a statement of personally going ashore, (4) operated on the offshore waters of the RVN, if the conditions of service involved duty or visitation on the ground in the RVN, or (5) operated in other locations, if the conditions of service involved duty or visitation on the ground in the RVN.  VA Adjudication Procedure Manual M21-1, Part IV, Subpart ii, 2.C.3.m.  Exposure to herbicides is also established on a presumptive basis if the evidence places the Veteran onboard the ship at the time the ship docked to the shore or pier or operated in inland waterways, and the Veteran went ashore when the ship docked or operated on close coastal waters for extended periods, if the evidence shows the ship docked to the shore or pier or that crew members were sent ashore when the ship operated on close coastal waters.

There is no evidence, nor has the Veteran asserted, that he stepped foot onto the Republic of Vietnam.  Furthermore, there is no evidence that the Veteran served on a ship that operated primarily or temporarily on the inland waterways of the Republic of Vietnam.  As noted previously, the VA Adjudication Procedure Manual includes a compiled list of "blue water" naval ships that operated in "brown water" sufficient to allow for a finding of a presumption of exposure to herbicide agents.  The updated list as of February 2016 does not include the U.S.S. Arlington.  Thus, current research does not show that the U.S.S. Arlington had "brown water" service in Vietnam.  Here, in light of the above, the evidence does not support a presumption that the Veteran was exposed to herbicides while serving on board the U.S.S. Arlington.  

The Board acknowledges the Veteran's assertions of handling barrels that he believed contained pesticides.  However, the evidence does not show that the Veteran, nor the service members who submitted the lay statements, have the requisite knowledge to determine that any barrels on board the ship did in fact contain herbicides.  NPRC was unable to determine that the Veteran was exposed to herbicides in service.  Although the Board has considered the article that the Veteran submitted, this article does not verify that this particular Veteran was exposed to herbicides while on board the U.S.S. Arlington.  In this case, the probative evidence fails to show that the Veteran was exposed to herbicides during his military service.  

Considering that the Veteran's claimed exposure to herbicides is not presumed and cannot be confirmed, the Board concludes that the Veteran was not exposed to herbicides at any time during his military service.  

Moreover, the Veteran's service treatment records are silent for any complaints associated with diabetes mellitus, type II.  As discussed above, his urine was negative for sugar and albumin in October 1968 and he was shown to have a normal endocrine system at that time.  The Veteran has not reported incurring any other event, injury, or disease.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury, or disease to his endocrine system actually occurred.  

Moreover, there is no nexus evidence to support a finding of service connection for diabetes mellitus, type II.  None of the Veteran's treatment records contain any opinion indicating that his diabetes mellitus, type II, was due to his military service.  In this case, the first evidence of diabetes mellitus, type II is in 1998 as per the Veteran's report.  Normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).   

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011), as to the specific issue in this case, the etiology of diabetes mellitus, type II falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's own assertions as to the etiology of his current diabetes mellitus, type II, are not sufficient evidence to provide an etiology of his current diabetes mellitus, type II.

Without probative evidence of an association between diabetes mellitus, type II and the Veteran's active duty, service connection for diabetes mellitus, type II is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type II.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for diabetes mellitus, type II is denied.  See 38 U.S.C.A §5107.  

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


